NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID GONZALEZ,                                 No. 20-16876

                Plaintiff-Appellant,            D.C. No. 4:18-cv-07508-YGR

 v.
                                                MEMORANDUM*
PHUC LAM, Dr.,

                Defendant-Appellee.



                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner David Gonzalez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Gonzalez

failed to raise a genuine dispute of material fact as to whether defendant Lam was

deliberately indifferent to Gonzalez’s complaints of eye pain and other eye-related

issues. See id. at 1060-61 (a prison official acts with deliberate indifference only if

he or she knows of and disregards a risk to the prisoner’s health; medical

malpractice, negligence or difference of opinion concerning the course of treatment

does not amount to deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    20-16876